 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     THOMAS L.,
 7
                               Plaintiff,                  CASE NO. 2:18-cv-00342-BAT
 8
            v.                                             ORDER AFFIRMING AND
 9                                                         DISMISSING WITH PREJUDICE
     COMMISSIONER OF SOCIAL SECURITY,
10
                               Defendant.
11

12
            Plaintiff seeks review of the denial of his application for disability benefits. He contends
13
     the Administrative Law Judge (ALJ) failed to properly evaluate medical opinion evidence,
14
     Plaintiff’s allegations, and a lay witness statement, all of which impacted the ALJ’s residual
15
     functional capacity assessment and finding that Plaintiff could perform other jobs at Step 5 of the
16
     sequential evaluation process. Plaintiff also contends that medical evidence submitted to the
17
     Appeals Council and admitted into the record (Tr. 14-25) further undermined the evidentiary
18
     basis of the ALJ’s decision. The Court AFFIRMS the Commissioner’s final decision and
19
     DISMISSES the case with prejudice.
20
                                             BACKGROUND
21
            On May 1, 2014, Plaintiff protectively filed an application for supplemental security
22
     income, alleging disability beginning November 21, 2011. Tr. 81-89. The claim was denied
23
     initially on July 22, 2014 (Tr. 127-130), and on reconsideration on November 24, 2014. Tr. 134-


     ORDER AFFIRMING AND DISMISSING WITH PREJUDICE - 1
 1   136. On December 30, 2014, Plaintiff requested a hearing and on February 11, 2016, Plaintiff

 2   appeared and after waiving his right to representation, testified at a hearing before ALJ Cheri

 3   Filion. Judge Filion took testimony from the claimant and medical expert Frank Barnes, M.D.

 4   Tr. 626-679. After the hearing, ALJ Filion ordered a consultative examination of Plaintiff. When

 5   the results of this examination were proffered to Plaintiff, he requested a supplemental hearing.

 6   Because Judge Filion retired from the Agency before a supplemental hearing could be scheduled,

 7   the case was reassigned to ALJ Stephanie Martz, who held the supplemental hearing on October

 8   27, 2016. Michael W. Swanson, a vocational expert, also appeared at the hearing. Tr. 61-80.

 9             Utilizing the five-step disability evaluation process,1 the ALJ found, at step one, that

10   Plaintiff has not engaged in substantial gainful activity since May 1, 2014, the application date

11   (20 CFR 416.971 et seq.) (Ex. B6D, BSD) and at step two, that Plaintiff has the following severe

12   impairments: obesity and degenerative disc disease of the lumbar and thoracic spine (20 CFR

13   416.920(c)). At step three, the ALJ found that these impairments do not meet or equal a Listing.2

14   Tr. 680. The ALJ found that Plaintiff has the residual functional capacity (“RFC”) to perform

15   light work as defined in 20 CFR 416.967(b) except as follows:

16             [t]he claimant can lift up to 20 pounds occasionally and 10 pounds frequently. He
               can carry up to 20 pounds occasionally. Over an eight-hour day with regular
17             breaks, he can sit three hours at a time for up to seven hours. He can stand 30
               minutes at a time up to two hours and walk 30 minutes at a time up to two hours
18             over an eight-hour day. He needs to use a cane for ambulation greater than 50
               feet. The claimant can frequently reach (including overhead), and occasionally
19             push/pull with his arms. He can occasionally operate a foot control with his right
               foot and frequently with his left foot. He can continually handle, finger, and feel.
20             The claimant should never climb, balance, stoop, kneel, crouch, or crawl. The
               claimant can have occasional exposure to unprotected heights. He can have
21             frequent exposure to moving mechanical parts. He can frequently operate a motor
               vehicle. The claimant can have continuous exposure to humidity, wetness, dusts,
22             odors, pulmonary irritants, and extremes of temperature.

23   1
         20 C.F.R. §§ 404.1520, 416.920.
     2
         20 C.F.R. Part 404, Subpart P. Appendix 1.

     ORDER AFFIRMING AND DISMISSING WITH PREJUDICE - 2
 1
     Tr. 40-41. At step four, the ALJ found that Plaintiff has no past relevant work (20 CFR 416.965),
 2
     but considering his age, education, work experience, and RFC, there are jobs that exist in
 3
     significant numbers in the national economy that Plaintiff can perform (20 CFR 416.969 and
 4
     416.969(a)), such as ticket seller, officer helper, and storage rental clerk. Tr. 44-45.
 5
            The Appeals Council denied Plaintiff’s request for review of the ALJ decision on January
 6
     5, 2018 (Tr. 1-5), making the ALJ’s decision the final decision.
 7
                                                DISCUSSION
 8
     A.     The ALJ Did Not Err in Evaluating Medical Opinion Evidence
 9
            Plaintiff contends the ALJ erred when she gave little weight to the opinions of his
10
     treating physicians, pain management specialists Adam Balkanay and Jennifer Lee and instead,
11
     gave significant weight to the opinions of two orthopedic specialists, Frank Barnes and Brian
12
     Snitily. Dr. Balkanay opined Plaintiff was severely limited and unable to meet the demands of
13
     sedentary work and Dr. Lee opined he would not succeed in immediately returning to fulltime
14
     work. Dr. Barnes and Dr. Snitily concluded Plaintiff could perform a reduced range of light level
15
     work. Plaintiff argues that because Drs. Balkany and Lee examined him on multiple occasions
16
     and reviewed imaging studies, they had the best clinical picture of his condition and functioning
17
     based on their unique perspective as treating sources throughout the relevant period.
18
            Dr. Barnes, a medical expert and board certified orthopedic surgeon, testified at the
19
     February 2016 hearing. Tr. 469, 636-47. He concluded that Plaintiff would be limited to
20
     sedentary or light level work; could not stand more than a couple hours at a time; could lift/carry
21
     20 pounds; could occasionally bend, stoop, kneel, crawl, use foot controls, and climb ladders or
22
     ramps; and could occasionally be exposed extreme cold, vibration, and hazardous machinery. Tr.
23
     43, 638. Dr. Barnes did not find any evidence to support upper extremity limitations beyond

     ORDER AFFIRMING AND DISMISSING WITH PREJUDICE - 3
 1   what Plaintiff could lift and carry. Tr. 43, 638. Dr. Barnes recommended that Plaintiff undergo a

 2   “detailed physical examination” because treating provider Dr. Balkany had never done a “full

 3   orthopedic evaluation.” Tr. 646-47.

 4             One month later, Plaintiff underwent a comprehensive examination with physiatrist and

 5   sports management specialist Dr. Snitily, “an expert in the diagnosis and treatment of

 6   musculoskeletal and spine injuries.”3 See Tr. 492-503. Plaintiff told Dr. Snitily that he was

 7   “limited in his ability to work related to back and bilateral lower extremity pain.” Tr. 492. On

 8   examination, Plaintiff was able to bend and squat; move from a sitting to standing position by

 9   leaning heavily on furniture; and take off his shoes. Tr. 42, 494-95. Plaintiff was positive for

10   back pain and had some weakness and sensory changes in his left leg, but he had normal reflexes

11   and range of motion in his neck, shoulders, wrists, hips, knees, and ankles. Tr. 42, 495-46.

12             Dr. Snitily concluded that Plaintiff could stand and walk for 30 minutes at a time up to

13   two hours and sit for three hours at a time for up to seven hours. Tr. 40, 499. Plaintiff needed to

14   use a cane to walk more than 50 feet. Tr. 40, 499. Plaintiff could lift up to 20 pounds

15   occasionally and 10 pounds frequently, and carry up to 20 pounds occasionally. Tr. 40, 498. He

16   could frequently reach, including overhead, and occasionally push/pull with his arms. Tr. 40,

17   500. He could occasionally operate a foot control with his right foot and frequently with his left

18   foot. Tr. 40, 500. Plaintiff could occasionally work from heights, but he should never climb,

19   balance, stoop, kneel, crouch, or crawl. Tr. 40, 501-02. He could have frequent exposure to

20   moving mechanical parts and frequently operate a motor vehicle. Tr. 40-41, 502. Plaintiff had no

21   manipulative or other environmental restrictions. Tr. 40-41, 500-02. Dr. Snitily explained the

22   basis for each limitation he assessed. Tr. 496-502.

23
     3
         https://www.opaortho.com/snitily (last visited November 15, 2018).

     ORDER AFFIRMING AND DISMISSING WITH PREJUDICE - 4
 1          The ALJ gave significant weight to Dr. Barnes’s opinion and adopted Dr. Snitily’s

 2   opinion in its entirety. Tr. 43. The ALJ specifically found that Dr. Barnes’s testimony was

 3   consistent with the overall record and that Dr. Snitily’s opinion was supported by his

 4   examination findings. Id. This was not error as an examining doctor’s opinion based on his own

 5   examination is substantial evidence. See Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir.

 6   2001). And, an ALJ may give more weight to a doctor’s opinion that aligns with the overall

 7   record. See 20 C.F.R. § 416.927(c)(4).

 8          The ALJ rejected the opinions of Dr. Balkany and Dr. Lee because the record contained

 9   few, if any, objective findings to substantiate their opinions that Plaintiff is unable to function at

10   work on a fulltime basis. Tr. 44. The ALJ noted their opinions were not supported by objective

11   findings showing a loss of functioning, were inconsistent with Dr. Snitily’s “more detailed

12   examination” of Plaintiff, and were inconsistent with the 2011 lumbar MRI that revealed only

13   mild to moderate degenerative changes and foraminal narrowing and with the 2016 lumbar spine

14   x-ray that showed only early degenerative disc disease. Tr. 44, 326, 504. This was not error. A

15   doctor’s opinion may be rejected if it is unreasonable in light of other evidence in the record,

16   Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 601 (9th Cir. 1999), or lacks objective

17   findings to support an opinion, see Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008).

18   (“The incongruity between Dr. Nachenberg’s Questionnaire responses and her medical records

19   provides an additional specific and legitimate reason for rejecting Dr. Nachenberg’s opinion of

20   Tommasetti’s limitations.”).

21          On the other hand, Dr. Snitily’s opinion was based on a detailed physical examination of

22   Plaintiff. Tr. 44. Dr. Snitily tested and provided detailed findings regarding Plaintiff’s physical

23   capacity, which is something Drs. Balkany and Lee did not do. Tr. 494-96. And, the opinions of



     ORDER AFFIRMING AND DISMISSING WITH PREJUDICE - 5
 1   Drs. Snitily and Barnes, who specialized in evaluating Plaintiff’s condition, dramatically differed

 2   from those of Drs. Balkany and Lee. See Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012)

 3   (“Wheelwright’s opinion was inconsistent with that of Dr. Yost, who specialized in the relevant

 4   field of psychiatry, and whose opinion was therefore entitled to greater weight.”). In fact, Dr.

 5   Snitily specifically reviewed Dr. Balkany’s opinion and disagreed with it. Tr. 492. Dr. Balkany

 6   and Dr. Lee are both pain management specialists whereas, Dr. Barnes and Dr. Snitily are

 7   orthopedic specialists, who specialize in the actual condition Plaintiff claims is disabling. Tr. 43.

 8   Thus, it was not unreasonable for the ALJ to give greater weight to the “opinion of a specialist

 9   about medical issues related to his or her area of specialty” (see 20 C.F.R. § 416.927(c)(5)),

10   particularly when the ALJ had noted the absence of objective findings to support the treating

11   doctors opinions.

12          As noted by Defendant, not one of Plaintiff’s examinations revealed deficits so

13   significant as to preclude full-time sedentary work. Tr. 355-56, 359, 362, 365, 368, 371-72, 375,

14   378, 381, 383, 385, 388-89, 391, 393-94, 396, 399-400, 402, 417, 421, 425, 454-55, 460, 464,

15   524, 538, 551, 562-63, 577, 593, 595-96, 598, 601, 604, 607-08, 612. And, as noted by Dr.

16   Barnes, neither Dr. Balkany nor Dr. Lee found “some significant weakness, or atrophy, that sort

17   of thing” on examination to indicate that Plaintiff “couldn’t do a thing,” as they opined. Tr. 639.

18   In addition, Dr. Lee did not conduct an examination during the visit in which she stated Plaintiff

19   could not work full-time. Tr. 622-23.

20          Plaintiff argues that Drs. Balkany and Lee “considered factors beyond the objective

21   evidence,” such as his repeated reports of significant interference in activities of daily living,

22   particularly his general activity, walking, and ability to work, from his impairments. Dkt. 15 at 5

23   (citing Tr. 356, 359, 362, 365, 368, 372, 375, 379, 381, 383, 386, 389, 391, 394, 400, 403, 417,



     ORDER AFFIRMING AND DISMISSING WITH PREJUDICE - 6
 1   421, 425). He notes “[b]oth physicians were aware of Plaintiff’s difficulty being upright for

 2   extended periods, even if they did not regularly note it in their treatment notes.” Id. (citing Tr.

 3   434, 603.) However, these are self-reports, and the ALJ is solely responsible for determining the

 4   credibility of a claimant’s self-reported symptoms and limitations. Edlund v. Massanari, 253

 5   F.3d 1152, 1156 (9th Cir. 2001).

 6          The ALJ did not err in evaluating the medical opinion evidence.

 7   B.     The ALJ’s Decision is Not Undermined by New Evidence

 8          Two months after the ALJ issued her adverse decision in December 2016, Plaintiff

 9   underwent a lumbar MRI in February 2017, which Plaintiff submitted to the Appeals Council.

10   Tr. 2, 21-22. The Court will consider whether the ALJ’s decision remains supported by

11   substantial evidence in light of new evidence submitted to the Appeals Council “so long as the

12   evidence relates to the period on or before the ALJ’s decision.” Brewes v. Comm’r of Soc. Sec.

13   Admin., 682 F.3d 1157, 1162 (9th Cir. 2012). The Appeals Council denied Plaintiff’s request for

14   review, stating that the 2017 MRI did “not relate to the period at issue” and thus did “not affect”

15   the ALJ’s decision about whether Plaintiff was disabled on or before December 20, 2016. Tr. 2.

16          Plaintiff argues that the 2011 MRI, which showed only mild to moderate degenerative

17   disc changes, was over four years before the first hearing. But the 2017 MRI, according to

18   Plaintiff, specifically indicates changes not previously found, such as: “bilateral L5 root

19   entrapment and left L4 foraminal root compression” and “degenerative Lumbar retolisthesis.” Tr.

20   319 (citing Exh. B12F). Plaintiff argues that these changes would have been present in some

21   degree in 2016 and were supportive of the opinions of Drs. Balkany and Lee that Plaintiff would

22   not be able to engage in work activity on a sustained basis. Dkt. 15 at 7. There is, however, no

23   medical evidence to support Plaintiff’s interpretation of the 2017 MRI results or to link the 2017



     ORDER AFFIRMING AND DISMISSING WITH PREJUDICE - 7
 1   MRI results to any medical opinion.

 2          The Court finds that this evidence is both relevant and related to the period before the

 3   ALJ because, as acknowledged by the Defendant, degenerative disc disease is a condition that

 4   develops over time. Dkt. 16 at 1. However, the question is whether there is a “reasonable

 5   possibility” that the new evidence would have changed the outcome of the administrative

 6   hearing. Luna v. Astrue, 623 F.3d 1032, 1034 (9th Cir.2010). Defendant argues that it would not

 7   because the results of the 2017 MRI do not significantly differ from those of the 2011 MRI; the

 8   recent 2016 x-ray of Plaintiff’s lumbar spine showed only “early” degenerative disc disease and

 9   was “[o]therwise negative” (Tr. 504); and most importantly, the 2017 MRI fails to show any

10   decrease in Plaintiff’s physical functional capacity from that shown during the examination

11   performed by Dr. Snitily in March 2016. Tr. 492-503. As correctly noted by Defendant, the

12   overall impression of both the 2011 and the 2017 MRI, is that of multilevel degenerative disc

13   disease – a disease the ALJ found to be a severe impairment and which the ALJ accounted for by

14   limiting Plaintiff to a reduced range of light work. Tr. 21-22, 39-41, 46.

15          The Court finds that substantial evidence supports the ALJ’s decision, even considering

16   the new evidence Plaintiff procured and submitted after the ALJ issued her non-disability

17   determination. Therefore, the 2017 MRI does not undermine her determination of non-disability.

18   C.     The ALJ Did Not Err in Evaluating Plaintiff’s Allegations

19          In evaluating the effect of pain and other symptoms on Plaintiff’s RFC, the ALJ must

20   determine if the Plaintiff’s medically determinable impairments could reasonably be expected to

21   produce some of the alleged symptoms. See 20 C.F.R. § 404.1529. If so, the ALJ must next

22   evaluate the intensity, persistence, and limiting effects of the symptoms to determine the extent

23   to which they limit the Plaintiff’s capacity for work. See id. If there is no evidence of



     ORDER AFFIRMING AND DISMISSING WITH PREJUDICE - 8
 1   malingering, the ALJ may reject Plaintiff’s testimony about the severity of his symptoms only by

 2   making specific findings stating clear and convincing reasons supported by substantial evidence

 3   for doing so. Smolen v. Chater, 80 F.3d 1273, 1283-84 (9th Cir. 1996); Rollins v. Massanari, 261

 4   F.3d 853, 857 (9th Cir. 2001).

 5          The ALJ reviewed Plaintiff’s allegations of disabling limitations and provided several

 6   legally acceptable reasons for concluding that the evidence was not consistent with Plaintiff’s

 7   allegations, i.e., the objective medical evidence was inconsistent with Plaintiff’s allegations of

 8   disabling limitations; Plaintiff’s activities were inconsistent with disability; and Plaintiff had a

 9   poor work history. Tr. 41-43, 44. Even if the Court had found merit in Plaintiff’s challenge to

10   some of the ALJ’s reasons, the unchallenged reason would render any error harmless. An error in

11   the credibility analysis does not warrant remand if “the ALJ’s remaining reasoning and ultimate

12   credibility determination were adequately supported by substantial evidence in the record.”

13   Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1162-63 (9th Cir. 2008).

14          An ALJ may consider the lack of supporting objective evidence when evaluating an

15   individual’s complaints, as long as it is not the only factor considered. Bray v. Comm’r of Soc.

16   Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009). Plaintiff alleged weakness and muscle failure

17   in his legs (Tr. 41, 69), but Dr. Snitily’s examination showed Plaintiff had normal muscle tone

18   and 4-5/5 strength in his legs (Tr. 495); Plaintiff also alleged that pain and numbness in his back

19   and legs rendered him unable to sit for the length of any work shift (Tr. 41, 222), but his MRI

20   and x-rays, showed only early mild to moderate degenerative disc disease (Tr. 42, 44, 326, 504).

21   In addition, no physical examination supported Plaintiff’s allegations of disabling pain (Tr. 355-

22   56, 359, 362, 365, 368, 371-72, 375, 378, 381, 383, 385, 388-89, 391, 393-94, 396, 399-400,

23   402, 417, 421, 425, 454-55, 460, 464, 494-96, 524, 538, 551, 562-63, 577, 593, 595-96, 598,



     ORDER AFFIRMING AND DISMISSING WITH PREJUDICE - 9
 1   601, 604, 607-08, 612) and the record showed that Plaintiff’s pain was well controlled with

 2   medication and/or injections (Tr. 41-42; 354; 367; 370 (lower back pain was “controlled” and

 3   Plaintiff asked to “decrease the muscle relaxer”); 385, 387; 418 (Dr. Balkany encouraged

 4   exercise of 20 minutes per day). “Impairments that can be controlled effectively with medication

 5   are not disabling.” Warre ex rel. E.T. IV v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006

 6   (9th Cir. 2006).

 7          Plaintiff does not dispute that this evidence was inconsistent with his complaints. Dkt. 15

 8   at 7-9. Instead, he argues that the 2017 MRI submitted to the Appeals Council retroactively

 9   supports his allegations of disability during the period under review. Dkt. 15 at 7-9. Again, there

10   is no significant difference between the 2011 and 2017 MRIs of Plaintiff’s lumbar spine, both of

11   which were consistent with the 2016 x-ray of his lumbar spine showing early degenerative disc

12   disease. Tr. 21-22, 326, 504. Nor does the MRI contradict Dr. Snitily’s 2016 functional

13   assessment. Tr. 492-503.

14          The ALJ also found that Plaintiff’s activities were inconsistent with the level of his

15   alleged symptoms. For example, Plaintiff alleged that he could not sit for any length of a work

16   shift, but he was able to sit through the entire length of a movie at the theater. Tr. 44, 222, 226.

17   The ability to sit for about two hours is consistent with Plaintiff’s RFC for a reduced range of

18   light work and inconsistent with his alleged inability to do even sedentary work. Tr. 40-41.

19   Plaintiff also alleged being bed-ridden most days. Tr. 44, 223. Yet he could tend to his chickens,

20   prepare meals, do laundry, clean, mow the lawn with a rider, drive unaccompanied, shop in

21   stores, tumble rocks, and go to the movie theater. Tr. 44, 223-26. This supports a finding that

22   Plaintiff “is capable of basic work like tasks that do not involve significant time being on his

23   feet,” as contemplated by his RFC. Tr. 44. See Ghanim v. Colvin, 763 F.3d 1154, 1165 (9th Cir.



     ORDER AFFIRMING AND DISMISSING WITH PREJUDICE - 10
 1   2014) (“Engaging in activities that are incompatible with the severity of symptoms alleged can

 2   support an adverse credibility determination.”) Plaintiff argues that he did not engage in these

 3   activities for extended periods (Dkt. 15 at 10-11), but “[e]ven where those activities suggest

 4   some difficulty functioning, they may be grounds for discrediting the claimant’s testimony to the

 5   extent that they contradict claims of a totally debilitating impairment.” Molina v. Astrue, 674

 6   F.3d 1104, 1113 (9th Cir. 2012). Plaintiff fails to show how his activities are inconsistent with

 7   his RFC, which limits him to a sedentary level of sitting, standing, and walking. Tr. 40. Thus, the

 8   ALJ reasonably considered the inconsistencies between Plaintiff’s allegations of disability and

 9   his activities.

10           The ALJ also noted that Plaintiff had a poor work history even prior to his alleged

11   disability onset date, with earnings during only five of the past 22 years. Tr. 44, 196. See, e.g.,

12   Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (Plaintiff’s “‘extremely poor work

13   history’” and “‘little propensity to work in [his] lifetime’ negatively affected [his] credibility.”)

14   As Plaintiff did not challenge this reason, it is waived. Dkt. 15 at 7-11; see Bray, 554 F.3d at 126

15   n.7 (argument not made in party’s opening brief deemed waived).

16           The ALJ did not err in her assessment of Plaintiff’s testimony as her assessment was

17   supported by specific, clear, and convincing reasons.

18   D.      The ALJ Did Not Err In Evaluating Lay Witness Testimony

19           Mr. L.’s mother, Elizabeth L., provided a third party function report that included

20   statements regarding the claimant's activities of daily living and alleged functional limitations,

21   which the ALJ found to be “generally consistent with the statements made by [Mr. L..]” As Ms.

22   L. is a non-medical source witness, the ALJ considered Ms. L.’s statements as those of an “other

23   source” pursuant to 20 CPR 404.1513(a) and (d), 20 CPR 416.913(a) and (d), and SSR 06-03p.).



     ORDER AFFIRMING AND DISMISSING WITH PREJUDICE - 11
 1   The ALJ gave limited weight to Ms. L.’s statements because they were inconsistent with the

 2   objective medical evidence and medical opinions, but granted more weight to Ms. L.’s account

 3   of Plaintiff’s activities of daily living due to the longitudinal nature of their relationship: “She

 4   noted that her son was able to take care of his five pet chickens, prepare meals, mow the yard, do

 5   laundry, and drive a car. Further, Ms. L. reported that [her son] was able to shop in stores and

 6   buy computer. His hobbies include playing on the computer and watching television on a daily

 7   basis (Ex. B6E).” Tr. 44.

 8           Thus, the ALJ discounted Ms. L.’s statements where they were generally consistent with

 9   Plaintiff’s allegations and where they were inconsistent with the objective medical evidence and

10   opinions of specialists Drs. Barnes and Snitily. Tr. 44, 250-57. This was not error.

11           One germane reason is sufficient to discredit statements from a lay witness. Valentine v.

12   Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009). When a lay witness’s statements

13   are similar to a claimant’s complaints, the ALJ’s reasons for rejecting a claimant’s statements

14   shall apply to the lay witness’s statements. Valentine, 574 F.3d at 694. And, although lack of

15   medical support for lay witness statements is not a reason to discredit them, Diedrich v.

16   Berryhill, 874 F.3d 634, 640 (9th Cir. 2017), inconsistency with medical evidence is sufficient,

17   Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005). As noted above, the ALJ gave great

18   weight to the opinions of Drs. Barnes and Snitily, which were based on their physical

19   examinations of Plaintiff. In addition, an ALJ may reject a lay witness’s statement that is

20   contradicted by “more reliable medical evidence that the ALJ credited.” Molina, 674 F.3d at

21   1118-19.

22           Plaintiff offers no basis on which to conclude that the ALJ’s evaluation of Ms. L.’s

23   statements would alter the non-disability determination. Dkt. 15 at 11-12. The ALJ did not err in



     ORDER AFFIRMING AND DISMISSING WITH PREJUDICE - 12
 1   evaluating Ms. L.’s testimony.

 2                                        CONCLUSION

 3          For the foregoing reasons, the Commissioner’s decision is AFFIRMED and this case is

 4   DISMISSED with prejudice.

 5          DATED this 19th day of November, 2018.

 6

 7

 8                                                    A
                                                      BRIAN A. TSUCHIDA
 9                                                    Chief United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER AFFIRMING AND DISMISSING WITH PREJUDICE - 13
